                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                  No. 5:20-CV-19-D


MONICA T. HANNAH,                            )
                                             )
                               Plaintiff,    )
                                             )
                   v.                        )                 ORDER
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
                               Defendant.    )


        On November 19, 2020, Magistrate Judge Jones issued a Memorandum. and

Recommendation ("M&R") [D.E. 28] and recommended that the court grant plaintiff's motion for

judgment on the pleadings [D.E. 22], deny defendant's motion for judgment on the pleadings [D.E.

24], and remand the action to the Commissioner. Neither party objected to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 28].



             Case 5:20-cv-00019-D Document 29 Filed 12/14/20 Page 1 of 2
         l




       In sum, the court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 22],

DENIES defendant's motion for judgment on the pleadings [D.E. 24], and REMANDS the action

to the Commissioner.

       SO ORDERED. This _.!L day of December 2020.



                                                  111:ms ~i~R m
                                                  United States District Judge




                                             2

             Case 5:20-cv-00019-D Document 29 Filed 12/14/20 Page 2 of 2
